DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered. 
This communication is responsive to Amendment, filed 10/27/2022. 
Claims 1-21 are pending in this application. In the Amendment, claims 1, 9, 17 have been amended, and claim 21 has been added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-10, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (Pub. No. US 2016/0117665) and Hum et al.  (Pub. No. US 2016/0156584).
Per claim 1, Davis teaches a method, comprising: at an electronic device having one or more processors, memory, a touch-sensitive surface, and a display:
displaying a messaging user interface of a messaging application on the display, the messaging user interface including a conversation transcript of a messaging session between a user of the electronic device and another user and a message-input area, wherein the messaging user interface includes a representation of the other user (fig. 4B; [0163]-0164]; a representation of the other user: 416b of fig. 4B (e.g. a representation of an electronic message received by the account of another user (i,e, “Joe”) having specific characteristics such as being presented on the left side of the messaging graphical user interface 412 with a specific color and/or patterns in order to distinguish the sent message 416a of a user from the received message 416b of another user));
while displaying the messaging user interface:
detecting a second user input selecting an activatable menu item from a displayed menu for initiating a payment action with the other user and, in response to detecting the second user input, displaying a payment user interface configured to initiate a payment action with the other user (figs. 4B-4C and 7A-7C; [0169]; [0170]; [0227]; [0228] - [0230]; [0238]; [0239]), wherein the payment user interface includes an option for requesting a payment from the other user ([0171]; which shows a payment user interface can allow the user to initiate a payment transaction (send a payment, request a payment etc.). 
Davis does not specifically teach detecting a first user input directed to the representation of the other user and in response to detecting the first user input, displaying a menu that includes activatable menu items associated with the other user, wherein the menu is overlaid on the messaging user interface, and wherein the activatable menu items associated with the other users in the displayed menu include an activatable menu item for initiating a payment action with the other user.
However, Hum teachers detecting a first user input directed to the representation of the other user and in response to detecting the first user input, displaying a menu that includes activatable menu items associated with the other user, wherein the menu is overlaid on the messaging user interface, and wherein the activatable menu items associated with the other users in the displayed menu include an activatable menu item for initiating a payment action with the other user (figs. 5B-5D; [0090] - [0092]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of  an overlay contextual menu based on received message as taught by Hum in the invention of Davis in order to improve messaging efficiency by providing the user with the contextual menu comprising a set of selectable options along with an option for initiating a payment  of Davis to allow the user the convenience of selecting one or more selectable options and/or an option for initiating payment interface within the same contextual menu.
Per claim 2, the modified Davis teaches the method of claim 1, wherein the payment action includes sending a payment to the other user or requesting a payment from the other user (Davis, figs. 4B-4C and 7A-7B; [0169]; [0170]; [0227]; [0228]).
Per claim 5, the modified Davis teaches the method of claim 1, wherein displaying the payment user interface includes displaying the payment user interface over a portion of the messaging user interface (Davis, [0170]). 
Per claim 6, the modified Davis teaches the method of claim 1, wherein: the first user input is a first touch gesture comprising a tap, light press, or deep press gesture and the second user input is a second touch gesture (Davis, [0082]). 
Per claim 7, the modified Davis teaches the method of claim 1, comprising: prior to detecting completion of the payment action, detecting a fourth user input corresponding to a payment message-input area; in response to detecting the fourth user input, displaying a digital keyboard (Davis, [0168]).
Per claim 8, the modified Davis teaches the method of claim 1, comprising: in response to detecting completion of the payment action, displaying a payment confirmation within the conversation transcript ([0176]; [0197]).
Claims 9-10 and 13-16 are rejected under the same rationale as claims 1-2 and 5-8 respectively
Claims 17-18 are rejected under the same rationale as claims 1-2.

Claims 3-4, 11-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (Pub. No. US 2016/0117665), Hum et al.  (Pub. No. US 2016/0156584), and Sidi et al. (“Sidi” Pub. No. US 2016/0018895).
Per claim 3, the modified Davis teaches the method of claim 1, comprising after detecting the first user input, while displaying the menu, detecting a third user input corresponding to a messaging menu item in the menu (Hum, figs 5B and 5D; which show options for initiating a communication session), but does not teach in response to the third user input, activating a private messaging session with the other user. 
However, Sidi teaches an option for activating a private messaging session with the other user ([0012]; [0018]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Sidi in the invention of the modified Davis in order to make it simple and convenient to switch to a private messaging session with the other user.
Per claim 4, the modified Davis teaches the method of claim 3, wherein activating a private messaging session with the other user includes displaying a private messaging conversation transcript of a messaging conversation between the user of the electronic device and the other user (Sidi, [0012]; [0018]). 
Claims 11-12 are rejected under the same rationale as claims 3-4 respectively.
Claims 19-20 are rejected under the same rationale as claims 3-4 respectively.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (Pub. No. US 2016/0117665), Hum et al.  (Pub. No. US 2016/0156584), and Prado et al. (“Prado”, Pat. No. US 9,411,506).
Per claim 21, the modified Davis teaches the method of claim 1, wherein the conversation transcript in the messaging user interface comprises a messaging session between a plurality of  users and the messaging user interface includes a respective representation corresponding to a respective other user of the plurality of users (Davis, fig. 4B; [0163]-0164]; a representation of the other user: 416b of fig. 4B (e.g. a representation of an electronic message received by the account of another user (i,e, “Joe”) having specific characteristics such as being presented on the left side of the messaging graphical user interface 412 with a specific color and/or patterns in order to distinguish the sent message 416a of a user from the received message 416b of another user); the first user input corresponds to the respective representation corresponding to the respective other user of the plurality of users and  the displayed menu includes activatable menu items associated with the respective other user of the plurality of users (Hum, figs. 5B and 5D; [0090] - [0092]);
 the second user input selecting the activatable menu item from the displayed menu is for initiating a payment action with the respective other user of the plurality of users and, the displayed payment user interface is configured to initiate a payment action with the respective other user of the plurality of users (Davis, figs. 4B-4C and 7A-7C; [0169]; [0170]; [0171]; [0227]; [0228] - [0230]; [0238]; [0239]), which shows an activatable menu item 424b of fig. 4B for initiating a payment action with the other user. Para. [0071] discloses a payment user interface can allow the user to initiate a payment transaction (send a payment, request a payment etc.). 
the modified Davis does not specifically teach wherein the conversation transcript in the messaging user interface comprises a messaging session between the user of the electronic device and a plurality of other users.
However, Prado teaches the conversation transcript in the messaging user interface comprises a messaging session between the user of the electronic device and a plurality of other users (col 4, lines 9-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Prado in the invention of the modified Davis in order to the user with a group messaging application that would allow a user and a plurality of other users to participate in the group conversation.

Response to Arguments
	Applicants’ arguments in the Amendment have been fully considered but are not persuasive.
Applicant’s primary argument is that Davis and Hum do not teach the limitation of “a representation of the other user”,  “detecting a first user input directed to the representation of the other user”, and “detecting a second user input selecting an activatable menu item from a displayed menu for initiating a payment action with the other user and, in response to detecting the second user input, displaying a payment user interface configured to initiate a payment action with the other user”. 
The examiner does not agree for the following reasons:
During patent examination, the pending claims must be "given >their< broadest reasonable interpretation consistent with the specification." > In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
In this case, the combination of Davis and Hum reads on the claim language of “a representation of the other user”, “detecting a first user input directed to the representation of the other user because Davis teaches a representation of the other user (fig. 4B; [0163]-0164]; a representation of the other user: 416b of fig. 4B (e.g. a representation of an electronic message received by the account of another user (i,e, “Joe”) having specific characteristics such as being presented on the left side of the messaging graphical user interface 412 with a specific color and/or patterns in order to distinguish the sent message 416a of a user from the received message 416b of another user)). And Hum teaches a first user input directed to the representation of the other user (figs. 5B and 5D; [0090] - [0092]).
In addition, Davis teaches detecting a second user input selecting an activatable menu item from a displayed menu for initiating a payment action with the other user and, in response to detecting the second user input, displaying a payment user interface configured to initiate a payment action with the other user (figs. 4B-4C and 7A-7C; [0169]; [0170]; [0227]; [0228] - [0230]; [0238]; [0239]), wherein the payment user interface includes an option for requesting a payment from the other user ([0171]; which shows a payment user interface can allow the user to initiate a payment transaction (send a payment, request a payment etc.). 

Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175